Citation Nr: 1725864	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-28 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to a compensable evaluation for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Navy from September 1960 to September 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The Board recognizes that the Veteran requested a hearing when he initially filed the appeal for the instant claims.  In November 2014, the Veteran subsequently withdrew the request for a hearing.  As such, the Board did not conduct a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current disability of the back that manifested during, or as a result of, active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for a back disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a back disability that manifested during, or as a result of, active military service, or, a disability that was either caused by or aggravated by a service-connected disability.  As such, the claim of entitlement to service connection for a back disability is not warranted.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2014); 38 C.F.R. § 3.309, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Veteran's service treatment records do not reflect that he suffered a chronic injury to the back during active military service.  In the Veteran's August 1990 separation examination report, the examiner noted that the Veteran's health at that time was good and that the Veteran had no problems except for hearing loss.  The report does not contain any notes referencing a back injury.  As such, the service treatment records fail to demonstrate that the Veteran suffered from a chronic disability of the back at the time of his separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from a chronic disability of the back, or chronic symptomatology, within one year of his separation from active duty.  

In a private treatment record dated March 2011, a private physician with the initials T.W. noted that the Veteran had fallen down the stairs two weeks prior, and as a result, suffered trauma to the lumbar sacral spine.  Dr. T.W.'s findings revealed disc herniation at L5-S1 to the left.  He further noted that the right side did not appear to be affected; however, there was mild disc desiccation but no significant disc bulge or herniation.  

The record also contains treatment notes dated May 2011 of a private physician with the initials J.K. that also show that the Veteran suffered from disc herniation at L5-S1 to the left.  Dr. J.K. did not suggest any relationship between this condition and military service, nor did he suggest that the Veteran's symptoms regarding the back had been chronic since within one year of separation from active duty.  

In April 2012, a VA examination was conducted for the Veteran's claimed back disability.  The examiner's diagnosis was degenerative disc disease (DDD) lumbar spine at L5-S1 due to natural aging.  The examiner noted that the Veteran was not seen or treated for any back complaints or conditions while on active duty, and that no back complaints were noted in the Veteran's August 1990 separation examination.  The examiner further noted that the Veteran did not develop significant back complaints until 2007, nearly 20 years after service.  Thus, based on these findings, the examiner concluded that it was less likely than not that the Veteran's back disability began during service or is related to service.  

In addition, the evidence of record does not reflect that the Veteran developed a degenerative condition such as arthritis within one year of his separation from active duty.  As demonstrated, the competent and credible post-service evidence also does not reflect that the Veteran suffers from a current disability of the back that manifested during, or as a result of, active military service, or, that he currently suffers from a disability of the back that was caused by, or aggravated by, a service-connected disability.  The VA examiner of record concluded that it was less likely than not that the Veteran suffers from a current back disability that manifested during, or as a result of, active military service.  Furthermore, the Veteran did not develop significant back complaints until 2007, more than one year after separation from service.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current back disability that manifested during, or as a result of, active military service.  

The Board acknowledges the Veteran's belief that his back disability is related to exposure to herbicide agents.  Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The evidence establishes that the Veteran served in the Republic of Vietnam during his active service.  Therefore, exposure to herbicide agents during service is presumed by regulation.  However, with regard to the question of entitlement to service connection on a presumptive basis due to herbicide exposure, disabilities of the back are not included on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application in this case.  

Finally, to the extent that the Veteran himself asserts that he suffers from a service-related back disability, such assertions do not provide persuasive support for the claim.  While the Board does not doubt the sincerity of the Veteran's beliefs, he simply is not competent to establish either the diagnosis or etiology of the claimed disability on the basis of his own lay assertions.  

Although lay persons are competent to provide opinions on some medical issues, providing an opinion as to the diagnosis and etiology of a complex disability as a back condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Kahana, 24 Vet. App. at 435.  Accordingly, the Veteran's opinions in this regard are not competent, and are therefore of no probative value in this case.  

Under these circumstances, the claim on appeal must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, there simply is no competent, probative evidence to support the current disability and medical nexus elements of the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Procedural Duties

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the Board finds that the April 2012 VA examination was adequate for the purposes of adjudication.  Accordingly, the duties to notify and assist are met.  

ORDER

Entitlement to service connection for a back disability is denied.  


REMAND

The Veteran contends that he is entitled to an increased rating in excess of the current 0 percent disability rating for his service-connected bilateral hearing loss.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded a VA examination for his bilateral hearing loss in March 2012.  In the August 2012 Notice of Disagreement, the Veteran stated that he cannot hear from a distance and must turn up electronic devices to the extent that he interferes with others.  See August 2012 Notice of Disagreement.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

In light of the Veteran's statements regarding the severity of his hearing loss and the passage of more than five years since the Veteran's last audiometric evaluation, the Board finds that the Veteran should be scheduled for a new examination to determine the current level of severity of his service-connected bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review. The examiner is to perform all indicated tests and studies, and provide pure tone threshold values and speech discrimination percentages using the Maryland CNC test.  The examiner should also describe the Veteran's reported effects of the Veteran's hearing loss disability on his functioning.  

The examiner should also provide an opinion concerning the impact of the bilateral hearing loss disability on the Veteran's ability to work.  

2.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


